
	
		I
		111th CONGRESS
		1st Session
		H. R. 2492
		IN THE HOUSE OF REPRESENTATIVES
		
			May 19, 2009
			Mr. Levin (for
			 himself, Mr. Tiberi,
			 Mr. George Miller of California,
			 Mr. Neal of Massachusetts,
			 Mr. Hinojosa, and
			 Mr. Davis of Illinois) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exclude
		  from gross income discharges of student loans the repayment of which is income
		  contingent or income based.
	
	
		1.Certain student loans the
			 repayment of which is income contingent or income based
			(a)In
			 generalParagraph (1) of
			 section 108(f) of the Internal Revenue Code of 1986 is amended by striking
			 any student loan if and all that follows and
			 inserting
				
					any student loan
			 if—(A)such discharge was pursuant to a provision
				of such loan under which all or part of the indebtedness of the individual
				would be discharged if the individual worked for a certain period of time in
				certain professions for any of a broad class of employers, or
					(B)such discharge was
				pursuant to subsections (d)(1)(D) and (e)(7) of section 455, or section
				493C(b)(7), of the Higher Education Act of 1965 (relating to income contingent
				and income based repayment,
				respectively).
					.
				
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to
			 discharges of loans after June 30, 2009.
			
